Citation Nr: 1639354	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-27 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), anxiety, memory loss, and a sleep disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral arm and wrist disability.

5.  Entitlement to service connection for a bilateral shoulder disability.

6.  Entitlement to service connection for a bilateral hip disability.

7.  Entitlement to service connection for a bilateral leg disability to include varicose veins and blood clots.


8.  Entitlement to service connection for a back disability.

9.  Entitlement to service connection for a neck disability.

10.  Entitlement to service connection for a bilateral eye disability, to include residuals of flash burns.

11.  Entitlement to service connection for a lung disability, claimed as irregular breathing and hyperextended lungs.

12.  Entitlement to an initial compensable evaluation for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder,       service connection for a neck disability, service connection for a bilateral arm and wrist disability, service connection for a back disability, service connection for a bilateral shoulder disability, service connection for a bilateral hip disability, service connection for a bilateral leg disability, service connection for a lung disability, and an initial compensable evaluation for chronic sinusitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not reveal a bilateral hearing loss disability for VA purposes.

2.  Tinnitus did not manifest in active service and any current tinnitus is not otherwise etiologically related to such service.

3.  The Veteran's currently diagnosed eye disability, myopia, is not a recognized disability of the eyes for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  December 2010 and March 2012 letters, which were provided to the Veteran prior to the adjudication of his claims, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of the evidence that is necessary, or would be of assistance, in substantiating the claim, as well as regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the duty to notify has been fulfilled.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, service personnel records, and available private treatment records.  The Veteran has not identified any additional treatment records that are outstanding.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2). 

A VA examination was conducted regarding the claims for service connection for bilateral hearing loss and tinnitus in March 2011.  The examiner made clinical findings necessary to formulate a nexus opinion, and to offer a rationale for such.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the VA examination is adequate for adjudication purposes.  While the Veteran was not afforded a VA examination for his bilateral eye disability claim, the Board determines that there is insufficient evidence in the record for an opinion to be provided.  As will be discussed below, the Veteran's diagnosed eye disability is not a disability for which service connection may be established.  Therefore, a VA examination is unnecessary.

 There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Additionally, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.


Bilateral Hearing Loss

Under 38 C.F.R. § 3.385, disability due to impaired hearing, for the purposes of applying the law administered by VA, will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Veteran reports a history of noise exposure in service from metal shop, machines, drills, hammers, weapons, flight line noise, and ship noise.  Her primary military occupational specialty (MOS) was general maintenance.  

The Veteran's service treatment records reflect that on enlistment examination in March 1986, audiometric testing revealed the following puretone thresholds:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
5
5
5
5
LEFT
5
5
5
5
5

In February 1987, audiometric testing revealed the following puretone thresholds:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
10
15
25
20
LEFT
10
5
-5
10
15


In February 1989, audiometric testing revealed the following puretone thresholds:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
15
25
20
LEFT
15
10
0
5
15

In February 1990, audiometric testing revealed the following puretone thresholds:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
10
15
30
25
LEFT
15
10
0
10
15

In a January 1991 discharge physical report, audiometric testing revealed the following puretone thresholds:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
15
30
20
LEFT
15
10
10
10
10

In September 1991, audiometric testing revealed the following puretone thresholds:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
10
15
25
10
LEFT
10
5
5
10
15



The Veteran's November 1991 discharge examination revealed the following puretone thresholds:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
10
15
25
10
LEFT
10
5
5
10
15

At that time, the Veteran denied having hearing loss or ear trouble.  She was deemed qualified for separation.

On VA examination in March 2011, audiometric testing revealed puretone thresholds as following:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
10
15
30
25
LEFT
15
15
15
20
35

The average puretone threshold was 20 decibels in the right ear and 21.25 decibels in the left ear.  Speech recognition scores were 94 percent for both the right and left ears.  The examiner noted that it was not likely that the Veteran had hearing loss from military noise exposure.  

Having reviewed the record, the Board has determined that service connection for bilateral hearing loss disability is not warranted.  In this regard, while the hearing test results show some degree of hearing loss, the Board observes that at no point during or since service has the Veteran had puretone thresholds at 40 or greater in any relevant frequency, or 26 or greater in three or more relevant frequencies, or speech recognition scores less than 94 percent.  As noted, VA regulations require that hearing loss be reported at a certain level before it will be considered a disability for compensation purposes.  38 C.F.R. § 3.385.  In this case, neither the records pertaining to the Veteran's service period nor those subsequent to service demonstrate that the Veteran has ever had bilateral hearing loss disability as defined by VA regulations.  The Veteran has also not reported, and the record does not otherwise indicate, that her hearing has worsened since her last VA audiologic examination.  Therefore, reexamination is not warranted at this time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995). 

The Board acknowledges the Veteran's report that she was exposed to acoustic trauma during service and has experienced a decrease in hearing acuity.  However, in the absence of proof of a present disability as defined by VA regulations, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim of entitlement to service connection for bilateral hearing loss disability must be denied.

Tinnitus

The Veteran is also seeking service connection for tinnitus.  She reports a history of noise exposure in service due to her MOS in general maintenance, from metal shop, machines, drills, hammers, weapons, flight line noise, and ship noise.  The Veteran is competent to report that she has ringing in her ears.  The Board also acknowledges that the Veteran may have been exposed to acoustic noise during  service.  Thus, the first two elements for service connection have been met.  However, for the reasons noted below, that the third element has not been met.

The Veteran' service treatment records are negative for any complaints of tinnitus.  The Veteran's Report of Medical History and Reports of Medical Examination at enlistment and at separation also do not mention tinnitus.

The March 2011 VA examination report reflects that in addition to military noise exposure, the Veteran also reported significant post-service noise exposure while working at the airport and from work as a welder.  Ear protection was used during service and post-service.  The Veteran reported that tinnitus had begun approximately ten years ago and was intermittent.  The examiner indicated that since the Veteran's hearing was tested as normal at separation from service, it was less likely than not that the Veteran's reported tinnitus was from military noise exposure.  The examiner noted that because of the high correlation between hearing loss, tinnitus, and noise exposure, normal hearing at separation from service was a strong indicator that any reported tinnitus was less likely to be from noise exposure.  

The Board notes that the Veteran is competent to report the observable manifestations of her claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Further, the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  In the present case, not only is there an absence of evidence of tinnitus in service, or within one year after separation from service, but the Veteran has stated that her tinnitus did not begin until about nine years after separation from service.  

The Veteran has asserted that her current tinnitus relates to her active duty service and the Board acknowledges she is competent to diagnose her own tinnitus.  However, as indicated above, she has not indicated that it first began in service and the record does not support such a finding.  The Veteran does not have the requisite medical training or expertise to relate tinnitus that developed post service to service.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  The Board finds the March 2011 VA examiner's opinion more probative as to causation based on the examiner's  medical training and experience as an audiologist. 

Accordingly, the preponderance of the evidence is against the claim for service connection for tinnitus, and the benefit of the doubt rule is not applicable in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




Bilateral Eye Disability

The Veteran claims service connection for a bilateral eye disability, including residuals to flash burns of the eyes.  The Veteran's service treatment records include a July 1987 entry which notes that the Veteran needed safety glasses.  After an eye examination, she was diagnosed with simple myopia.  Her discharge report of medical examination in November 2001 revealed a normal eye clinical evaluation.   There are no documented complaints of suffering from, or treatment for flash burns to the eyes.  There are also no post-service treatment records regarding the Veteran's eyes, and the Veteran had not identified having sought treatment for residuals of flash burns to the eyes.  

The medical evidence suggests that the Veteran's only diagnosed disability of the eyes is myopia.  The Board notes that, myopia (nearsightedness) is considered a congenital defect which is not subject to service connection.  38 C.F.R. § 3.303 (c).  Also, the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  As such, the Veteran's diagnosed eye disability is not a disability for which service connection may be established.

The Board recognizes that service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  However, the record contains no competent evidence of an additional eye disability related to military service.  Although the Veteran has been diagnosed with myopia, the record contains no competent evidence of any additional disability imposed on this condition as a result of military service or a service-connected disability. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral eye disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a bilateral eye disability, to include residuals of flash burns to the eyes is denied.


REMAND

Regarding the claim for service connection for an acquired psychiatric disorder, the Veteran was afforded a VA examination in April 2012, where the examiner found that the Veteran did not have a diagnosis of a mental disorder.  The examiner did find that the Veteran's stressor of physical abuse from her ex-husband during service was adequate to support a diagnosis of PTSD, but that the Veteran did not have a diagnosis of PTSD.  The examiner found that the Veteran had no persistent symptoms of increased arousal, thus, she did not meet the full criteria for a PTSD diagnosis.  However, in the mental health history portion of the examination report, the examiner noted the Veteran's complaints of continuing irritability, anger, sleep problems, and some hypervigilance.  Given the Veteran's reported symptoms, the Board finds that a new VA examination is warranted in this case to clarify whether the Veteran has a current diagnosis of an acquired psychiatric disorder.  

The Board acknowledges the arguments of the Veteran's attorney that the Veteran met the criteria for PTSD according to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), in her June 2014 VA Form 9.  While the Board notes that the current VA regulations concerning mental health disorder refer to the newer version of this Manual (DSM-5), the provisions of the DSM-5 do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  80 Fed. Reg. 53, 14308 (March 19, 2015).  In this case, the RO certified the Veteran's appeal to the Board on August 1, 2014; therefore, this claim is governed by the DSM-IV.

Regarding the claims for service connection for a neck disability and service connection for a bilateral shoulder disability, the Veteran was afforded VA examinations of her neck and shoulders in April 2012.  The Veteran was diagnosed with cervical spine degenerative disc disease (DDD) and bilateral shoulder musculoskeletal strains.  The examiner determined that the Veteran's conditions were less likely than not due to service.  The reasoning was while the service treatment records documented the incident which the Veteran described, having been grabbed and pushed against a refrigerator by her ex-husband in November 1989; the Veteran only had complaints regarding her thoracic and lumbar spine, and not did not mention any neck or shoulder issues.  The examiner also stated that the Veteran's  separation examination in 1991 did not mention any neck or shoulder issues, and that there were no post-service treatment records to document chronic cervical or bilateral shoulder conditions stemming from service.  

While the Veteran has described the November 1989 refrigerator incident as contributing to her current disabilities, she has also alleged that her work as a welder during service, standing for long periods and lifting heavy machinery and metal products, also contributed to her current neck and shoulder disabilities.  She has also alleged injuring her neck during an August 1988 motorcycle accident, and suffering injuries to her shoulders in June 1989 when she was hit with stainless steel metal sheets.  Since the April 2012 VA examiner only considered the 1989 incident in rendering the negative nexus opinion, the Board finds that new VA examinations are needed which fully consider all of the Veteran's contentions in this case.  

With respect to the claim for service connection for a bilateral arm and wrist disability, the April 2012 VA examiner found that the Veteran suffered from radiculopathy of the bilateral upper extremities due to her neck disability.  As such, the Board finds that the claim is inextricably intertwined with the claim for service connection for a neck disability.  As such, remand of this issue is also warranted.  See Harris v Derwinski, 1 Vet App 180, 183 (1991).

Concerning the claim for service connection for a back disability, the April 2014 statement of the case (SOC) references a completed 2012 VA back examination; however a copy of the VA examination report is not contained in the Veteran's claims file or in his electronic VBMS and Virtual VA files.  On remand, a copy of the 2012 VA back examination must be associated with the Veteran's claims file.    

The Veteran also claims service connection for a bilateral hip disability and a bilateral leg disability to include varicose veins and blood clots.  The Veteran has indicated that he received private treatment for his leg condition from Dr. P.C., in 2004 and 2005.  She also indicated in a November 2010 VA Form 21-4142 that Dr. P.C. diagnosed her with superficial thrombosis, varicose veins, and "thighs."  While there are some records in the claims file from Dr. P.C., they consist of only two entries from April 2005 and December 2005.  It appears from the documents, which were faxed, that there were fifteen total pages, but only the first four pages are in the claims file.  On remand, attempts must be made to obtain the complete records from Dr. P.C. of Family Medicine Associates.  

In addition, regarding the Veteran's claims for service connection for her back, bilateral shoulder, and neck disabilities, a letter from Naber Chiropractic received in May 2012 indicates that the Veteran received treatment between 2000 and 2003.  However, there are no treatment records in the claims file.  The Veteran's complete treatment records should be obtained on remand.

Regarding the Veteran's claim for service connection for a lung disability, the Veteran was afforded a VA examination in September 2012.  The examiner diagnosed the Veteran with chronic cough, and opined that her condition was less likely than not due to events in service.  The rationale provided was that her bronchitis issues documented in her service treatment records were acute conditions, and that there was no evidence to show any chronic lung conditions.  Her recent chest x-ray was normal.  However, the examiner did not discuss the etiology of the diagnosed chronic cough.  The Veteran has also provided two internet articles which describe the health effects of welding and welding fumes, and the examiner should consider and address these articles in the provided opinion.  

Finally, the Veteran is claiming entitlement to an initial compensable evaluation for chronic sinusitis.  She was last afforded a VA examination in March 2011.  In the June 2014 substantive appeal, the Veteran indicated that her sinusitis has continued to worsen since her last VA examination.  As such, remand for additional examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).  

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain the complete treatment records from Dr. P.C. of Family Medicine Associates, and from Naber Chiropractic.  Also request the Veteran identify any other relevant treatment that she is receiving for her psychiatric, shoulder, neck, back, hip, leg, arm and wrist, lung, and sinusitis disabilities, and request that she forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

2.  Obtain a copy of the VA back examination conducted in 2012 and associate it with the Veteran's claims file.  

3.  Then, afford the Veteran a VA psychiatric examination with an examiner of appropriate knowledge and expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to her claimed disorder. 

a)  The examiner must identify the Veteran's currently diagnosed psychiatric disorders.  The examiner must consider the DSM-IV (not DSM-5) guidelines in determining whether the Veteran meets the diagnostic criteria for an acquired psychiatric disorder, including PTSD.

b)  If the Veteran meets the criteria for a diagnosis of PTSD, the examiner must indicate the specific stressor or stressors that led to the PTSD.  The examiner should specifically consider the Veteran's stressor of physical abuse from her ex-husband during service.  

c)  The examiner is then asked to state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed acquired psychiatric disorders were incurred in or aggravated by the Veteran's active duty service. 

All opinions must be supported by a full rationale (i.e. basis) in a typewritten report.

4.  Afford the Veteran a VA orthopedic examination with an examiner of appropriate knowledge and expertise to assess the nature and etiology of her neck disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to her claimed disorder.

After physically examining the Veteran and reviewing the claims file, the examiner should offer an opinion with respect to the following question:

Whether it is at least as likely as not (i.e., probability of 50 percent or higher) that the Veteran's current neck disability had its onset during active service or is related to any in-service disease, event, or injury.

In rendering the opinion, the examiner should consider the evidence of record, including the service treatment records, and discuss the Veteran's statements regarding  injuring her neck during an August 1988 motorcycle accident, being grabbed and pushed against a refrigerator by her ex-husband in November 1989, and her work as a welder during service, which required standing for long periods and lifting heavy machinery and metal products.

All opinions must be supported by a full rationale (i.e. basis) in a typewritten report.

5.  Afford the Veteran a VA orthopedic examination with an examiner of appropriate knowledge and expertise to assess the nature and etiology of her bilateral shoulder disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to her claimed disorder.

After physically examining the Veteran and reviewing the claims file, the examiner should offer an opinion with respect to the following question:

Whether it is at least as likely as not (i.e., probability of 50 percent or higher) that the Veteran's current bilateral shoulder disability had its onset during active service or is related to any in-service disease, event, or injury.

In rendering the opinion, the examiner should consider the evidence of record, including the service treatment records, and discuss the Veteran's statements regarding  injuring her shoulders in June 1989 when she was hit with stainless steel metal sheets, being grabbed and pushed against a refrigerator by her ex-husband in November 1989, and her work as a welder during service, which required standing for long periods and lifting heavy machinery and metal products.

All opinions must be supported by a full rationale (i.e. basis) in a typewritten report.

6.  Afford the Veteran a VA examination with an examiner of appropriate knowledge and expertise to assess the nature and etiology of her claimed lung  disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to her claimed disorder.

After physically examining the Veteran and reviewing the claims file, the examiner should offer an opinion with respect to the following question:

Whether the Veteran has a lung disability, which is at least as likely as not (i.e., probability of 50 percent or higher) causally related to, or aggravated by, active service, to include her duties as a welder during service.

In providing this opinion, the examiner should discuss the etiology of the Veteran's diagnosis of chronic cough in the September 2012 VA examination report.  Also, the examiner should consider the evidence of record, including the two internet articles in the claims file provided by the Veteran in July 2014, which describe the health effects of welding and welding fumes.
 
All opinions must be supported by a full rationale (i.e. basis) in a typewritten report.

7.  Afford the Veteran an appropriate VA examination to determine the nature and current level of severity of her service-connected sinusitis.  All indicated studies should be conducted.  The entire claims folder must be made available to and reviewed by the examiner.  Based on an examination of the Veteran and a review of the claims file, the examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should indicate whether the Veteran's sinusitis is manifested by the presence of polyps; incapacitating episodes requiring prolonged antibiotic treatment (please state the length of the treatment); non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting (please state the amount of non-incapacitating episodes per year); chronic osteomyelitis following radical surgery, or whether the Veteran experiences near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and whether she experiences purulent discharge or crusting after repeated surgeries.

8.  Then, the claims must be readjudicated.  If the determinations of any or all of the claims remain unfavorable to the Veteran, she and her attorney must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


